The opinion of the court was delivered, May 25th 1871, by
Agnew, J.
The testator John'Biddle willed, and devised to his daughter Christiana the one-eighth part of all his real and personal estate; and directed his legacy to her to remain in the hands of his executors so long as she remained single, the interest being payable to her yearly, and in the event of her marriage the legacy to be paid to herself if she- desired it. After her marriage the executors paid to her at her request two-thirds or more of the legacy, the remainder being suffered by her to remain in their hands. It is very clear that this bequest vested in Christiana an absolute estate in the personal, and since the Wills Act of 1833, a fee simple in the real estate. Indeed, the blending of the real and personal estate would have carried a fee simple before that act. The postponement of the payment of the principal until marriage did not detract from the absolute and vested character of her interest in the personalty. And clearly the trust in the executors, if any, ceased at marriage when she demanded payment. If the expression, “ and she desiring to have her legacy,” at that time, might be deemed to vest in her a right of election merely, still the election was made according to the testimony, and she actually received from the executors two-thirds or more of the legacy after her marriage and before her death. The election to receive the legacy was therefore actually made. That part of the money remaining in the hands of the executors partook of the character of the whole, and was as truly and absolutely hers as the part she received. It would be difficult to *194separate the right of election into two parts. The legacy was a unit, and the election to receive it at marriage, was not divisible unless by her express agreement. Separation is therefore not to be inferred from the mere fact of the smaller part of the legacy being left in the hands of the executors. That must be deemed but a matter of convenience in the absence of an express arrangement otherwise. The whole legacy müst therefore be considered as absolutely vested in her.
This being personal estate, the subsequent clause in the will did not carry the legacy over to the right heirs of the testator on the death of Christiana without issue. That clause is in these words: “It is further my will that if any of my sons and daughters die without lawful heirs, then in that case their portion reverts back to my heirs in common, share and share alike.” To give this clause any effect whatever, the words lawful heirs must mean lawful issue. This according to the authorities would convey a fee tail in the real estate, and an absolute estate in the personalty. The will of John Biddle was made and proved in 1847, before the act abolishing estates tail was passed. Though an estate for life may be limited in chattels with a remainder to others; yet there can be no limitation of chattels in fee or fee tail, so as to vest in the heirs of the tenant in fee or tail, an indefeasible title. The estate in the realty if entailed may be barred by deed in the manner provided by law; and the estate in the personalty becomes absolutely vested in the first taker: Amelia Smith’s Appeal, 11 Harris 9; Mengel’s Appeal, 11 P. F. Smith 248.
Finding no error in the record, the decree of the Orphans’ Court is affirmed, with costs to be paid by the appellants.